                                                                               FEB 21 2019

                   IN THE UNITED STATES DISTRICT COURT FOp.                                   :

                             EASTERN DISTRICT OF VIRGINIA
                                                                           UNDER SEAL
                                       Alexandria Division


UNITED STATES OF AMERICA
                                                                       No. 1:19 cr 62
            V.



SAUHOONGLEE,                                           Counts 1-4:     18 U.S.C. § 1028(a)(7)
                                                                       Identity Document Fraud
      also known as
                                                       Count 5:       18 U.S.C. § 1028(a)(4)
     Slew Cheah,                                                      Identity Document Fraud
     Karlyn Cheah,                                                    Against the United States
     Teresa Li,
     Claudia Lee                                       Count 6:        18 U.S:C. § 1028A
      Cindy Lin, and                                                   Aggravated Identity Theft
      Cindy Tran,

              Defendant.

                                         INDICTMENT


                              February 2019 Term - At Alexandria

THE GRAND JURY CHARGES THAT:

                                         COUNTS 1-4


                       Fraud in Connection with Identification Documents


       On or about the dates and in the locations listed below,in the Eastern District of Virginia,

the defendant, SAU HOONG LEE,also known as Siew Cheah,Karlyn Cheah, Teresa Li,

Claudia Lee, Cindy Tran, and Cindy Lin,knowingly and unlawfully used without lawful

authority a means ofidentification ofanother person in connection with any unlawful activity

that constitutes a felony under any applicable state or local law. In specific, when stopped by

police while driving vehicles on the dates and in the locations described below,the defendant

provided what purported to be a Virgina driver's license in the name ofa woman referred to
herein as "CL," with the intent to conunit and in connection with the otfense ofuttering a public

record, in violation ofSection 18.2-168 ofthe Code of Virginia:

       Count Date                    Location               Vehicle
       1     June 25,2014            Fairfax County         2013 Ferrari
       2       September 20,2014 Fairfax Coxmty             2014 Porsche
       3      November 13,2015       Fairfax County         2016 Ferrari
       4      June 24,2016           Brunswick County       2015 Porsche




              (In violation ofTitle 18, United States Code, Sections 1028(a)(7).)
                                           COUNTS


    Possession ofa Fraudulent Identity Document With Intent to Defraud the United States

       On or about October 6, 2015,in Loudoun County,in the Eastern District of Virginia, the

defendant, SAU HOONG LEB,also known as Siew Cheah, Karlyn Cheah,Teresa Li, Claudia

Lee, Cindy Tran, and Cindy Lin, did knowingly and unlawfully possess an identification

document(other than one issued lawfully for the use ofthe possessor)or a false identification

document with the intent such document.be used to defraud the United States. In specific, the

defendant used the driver's license ofa woman referred to herein as "CL" to pass throu^ a

security checkpoint operated by the Transportation Security Administration at Washington

Dulles Intemational Airport.




       (In violation of Title 18, United States Code, Section 1028(a)(4).)
                                              COUNT 6


                                      Aggravated Identity Theft


        On or about October 6,2015,in Lx)udoun County,in the Eastern District of Virginia, the

defendant, SAU HOONG LEE,also known as Siew Cheah, Karlyn Che^,Teresa Li, Claudia

Lee, Cindy Tran, and Cindy Lin, during and in relation to felony violations enumerated in 18

U.S.C. § 1028A(c), did knowingly and -without lawful authority possess and use a means of

identification ofanother person. In specific, the defendant used the driver's license ofa woman

referred to herein as "CL"to(a)pass through a security checkpoint operated by the

Transportation Security Administration, and thereby defraud the United States ofAmerica,in

violation of 18 U.S.C. § 1028(a)(4); and(b)engage in a scheme to defraud United Airlines ofits

right to limit carriage on its airplane to passengers traveling under their actual identities, in

violation of of 18 U.S.C. § 1343.




       (In violation of Title 18, United States Code, Sections 1028A(a)(l).)



                                                       A TRUE BILL
                                                           Pursuant to the E-6ovemment Act.,
                                                          The original of this page has been tiled
                                                              imrifir seal in the Clerk's Office
                                                       FOREPERSON


G.Zachary Terwilliger
United States Attomey


                      1^
GordorTD. Kromberg
Assistant United States Attomey
